The Court having considered the briefs and the argument of counsel on the appeal, the matter having been given preference pursuant to R. 1:2-5(1), and it appearing that the principal issue involves the custody of a minor, and good cause having been shown that the Court’s decision in the matter should be rendered promptly without awaiting the issuance of the formal opinion of the Court; It is hereby ORDERED that the judgment of the Appellate Division, 187 N.J.Super. 133, be reversed and the judgment of the Superior Court, Chancery Division, be reinstated. The opinion of the Court shall be filed in due course.